J-A27011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    LARRY ERIC NELSON

                             Appellant                No. 150 EDA 2019


      Appeal from the Judgment of Sentence imposed December 18, 2018
             In the Court of Common Pleas of Philadelphia County
               Criminal Division at No: CP-51-CR-0011147-2013


BEFORE: STABILE, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                       FILED: MARCH 19, 2021

        Appellant, Larry Eric Nelson (hereinafter, “Appellant” or “Nelson”),

appeals from the December 18, 2018 judgment of sentence of the Court of

Common Pleas of Philadelphia County. On appeal, Appellant challenges the

sufficiency of the evidence supporting his convictions for first- degree murder1

and robbery. Upon review, we affirm.

        The relevant factual and procedural background can be summarized as

follows.2 The victim, Thomas Watson, lived above a Häagen-Dazs ice cream
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.

1
  Appellant erroneously states that Appellant was found guilty of second-
degree murder. In fact, Appellant was convicted of first-degree murder.

2
  The record before us is incomplete. Appellant failed to include the full trial
transcripts. The trial spanned over two weeks. Appellant, however, provided
transcripts for only two trial days. It is settled that an appellant bears the
J-A27011-20



store at 242 South Street in Philadelphia. He worked across town as a DJ at

the Copabanana Club at 40th and Spruce Streets. At about 2:00 a.m. on May

11, 2013, after finishing work at the Copabanana, the victim texted James

Weisbrod, who drove an unlicensed cab in Philadelphia, and asked Weisbrod

for a ride. Weisbrod picked up the victim and another man, co-defendant

Ronnie Robinson,3 who worked as a security guard at the Copabanana.

Weisbrod drove Robinson to an address in North Philadelphia. Weisbrod and

the victim then stopped at a restaurant before driving to the victim’s

apartment. N.T. Trial, 10/10/18, at 94-97.

       Weisbrod parked his Lincoln Town Car on American Street and then

helped the victim unload his DJ equipment outside his apartment. The victim

entered the closed Häagen-Dazs store, through which he had to walk in order

to get to his second floor apartment. As Weisbrod was about to leave the

area, he noticed that the victim had not moved his DJ equipment, which was

still outside in the rain. Concerned, he returned to South Street and opened

____________________________________________


responsibility of ensuring that the certified record is complete for our review.
Commonwealth v. Lopez, 57 A.3d 74, 82 (Pa. Super. 2012), appeal
denied, 62 A.3d 379 (Pa. 2013). Moreover, it is black letter law in this
jurisdiction that an appellate court cannot consider anything which is not part
of the record in the case. Commonwealth v. Boyd, 679 A.2d 1284, 1290
(Pa. Super. 1996) (citation omitted), appeal denied, 689 A.2d 230 (Pa.
1997). Nonetheless, we decline to find waiver because our review of this
appeal is not impeded. Appellant here proceeded with multiple co-defendants
to a joint trial. As all co-defendants have appealed, we have access to the
complete trial testimony through them.

3
  Ronnie Robinson is also known as “Lonnie Robinson,” but for purposes of
this appeal we shall refer to him only as “Ronnie Robinson”.

                                           -2-
J-A27011-20



the door to the Häagen-Dazs store.      Co-defendant Clarence Pone blocked

Weisbrod’s path and told him, “Get the fuck out of here.” Id. at 98, 101-02.

Weisbrod got into his car, but instead of leaving the area, he circled the block

and parked his car in front of the Häagen-Dazs store. When he heard two

gunshots, Weisbrod got out of his car and walked into the store.         As he

entered, co-defendant Josephe Murray left the store. Weisbrod saw the victim

lying on the ground behind the counter and called 911. Id. at 102-04.

      At approximately 3:00 a.m., Philadelphia Police Officers Corson and

Duffy were on patrol when they received a radio call for a robbery in progress

at the Häagen-Dazs store. The officers entered the store and discovered the

victim’s body behind the ice cream counter. Officer Corson observed wounds

to the victim’s chest and head. While on the premises, the officers noticed

signs of a struggle and heard a cell phone ringing, but they could not locate

the phone. Id. at 75-79; N.T. Trial, 10/11/18, at 25-28.

      Philadelphia Police Officer Coleman also heard the radio call for the

Häagen-Dazs store robbery and learned that the suspects were last seen

running down American Street wearing dark clothing. As he drove north on

American Street, he noticed a discarded black hoodie and glove lying on the

sidewalk.   Officer Coleman covered the items with a heavy paper bag to

protect them from the elements and turned them over to a crime scene

investigator. Forensic testing later demonstrated that the victim’s DNA was

on the upper back portion of the hoodie. N.T. Trial, 10/11/18, at 53, 65, 68;

N.T. Trial, 10/22/18, at 208.

                                     -3-
J-A27011-20



      Police officers reviewed camera footage from inside and outside the

Häagen-Dazs store depicting the final moments of the victim’s life. The video

showed that one hour before the murder, two vehicles, a Honda and a green

Ford Explorer, parked along the 200 block of South Street, where the drivers

and occupants waited until Weisbrod and the victim arrived in Weisbrod’s

vehicle. As the victim entered the store, two men followed him inside and one

produced a large handgun. The victim struggled with the two men, who kicked

and beat him with the handgun. The video showed that Weisbrod attempted

to enter the store but was stopped by an individual blocking his path. The

victim was then shot. Weisbrod returned to the store, where a man with a

bloodstained hoodie ran past him in the doorway and ran down the street.

N.T. Trial, 10/11/18, at 159; N.T. Trial, 10/15/18, at 162-63, 168-79.

      On May 12, 2013, one day after the shooting, Detective John Harkins

recovered a Samsung TracFone (a pre-paid cellphone) from inside the store

that had fallen underneath an ice cream machine. The officers submitted an

exigent circumstances request for information to T-Mobile and learned that

the phone had been shipped to a woman named Carmen Melton, who lived at

5718 Reedland Street. The officers reviewed the call logs to see if they could

learn any information about the identities of individuals attempting to contact

the phone.    One telephone number was associated with a woman named

Cheneka Jones, who lived at 5706 Reedland Street. The officers used a search

database to determine who else was associated with that address. They saw


                                     -4-
J-A27011-20


a photo of Murray and realized that he was one of the individuals in the video

camera footage inside the Häagen-Dazs store. Detective Joseph Bamberski

assembled a photo array that included Murray’s photograph and showed it to

Weisbrod, who positively identified Murray as the individual who had come to

the door of the Häagen-Dazs store at the time of the shooting. N.T. Trial,

10/10/18, at 112, 116; N.T. Trial, 10/11/18, at 161-62; N.T. Trial, 10/15/18,

at 81-87; N.T. Trial, 10/22/18, at 47.

      On May 12, 2013, Detective Theodore Hagan interviewed Robinson, the

man who rode with the victim in Weisbrod’s vehicle.        Robinson told the

detective that he had left the Copabanana Club after work with the victim,

who dropped him off at his house in North Philadelphia at approximately 2:45

a.m. Robinson also told Detective Hagan that victim had been in a fight with

someone on South Street. N.T. Trial, 10/15/18, at 43, 44, 49, 56.

      Meanwhile, detectives continued to examine call records from Murray’s

cell phone and learned that he had been in communication sixteen times on

the night of the murder with a phone registered to Appellant, co-defendant

Larry Nelson. N.T. Trial, 10/15/18, at 89.

      Detective Bamberski prepared warrants to arrest Murray and search his

residence at 5706 Reedland Street. On the morning of May 15, 2013, Murray

was arrested at his home.     Police officers recovered a pair of camouflage

shorts that looked like the ones worn by the shooter in the video and proof of

residency from the house. Id. at 90-92.


                                    -5-
J-A27011-20


        After receiving Miranda4 warnings, Murray gave an inculpatory

statement to Detective Bamberski (redacted for trial) in which he admitted

shooting and killing the victim.5 Murray explained that he owed a guy $5,000

for marijuana, so he agreed to rob the victim, who was known to have drugs

in his apartment.      Murray and Pone waited for the victim to arrive at the

Häagen-Dazs store.        When Weisbrod dropped the victim off at the store,

Murray and Pone ran to the store, grabbed the victim, and dragged him to the

back of the store. Weisbrod returned to the store, but Pone prevented him

from entering the premises. Murray, who was alone with the victim, hit him

with his gun.      Murray asked him where the drugs were, but the victim

continued to argue with him. Murray got a call from Nelson and was instructed

to kill the victim. Murray shot him in the head, ran out of the store, and

discarded his hoodie and glove while he fled. He also said that at the time of

the shooting, he was using a TracFone he had purchased on the street. Id.

at 98-119.

        On the same day that Murray was arrested, Detective Francis Graf

picked up Robinson at his home because Murray had implicated him in the

murder.    Officer Graf told Robinson that the police had more questions for

him, and brought him to the Homicide Division.         After reading him the

____________________________________________


4
    Miranda v. Arizona, 384 U.S. 436 (1966).

5
  As discussed infra, Pone’s trial testimony allowed the Commonwealth to
connect all co-defendants to the victim’s murder.

                                           -6-
J-A27011-20


Miranda rights, the police obtained Robinson’s confession.        Specifically,

Robinson gave a statement (redacted for trial) in which he said that he met

the victim when they both worked together at the Copabanana Club. Robinson

provided security for the victim and also picked up and dropped off money

and drugs for him.    Robinson stated that he knew the individual who was

responsible for having the victim shot and killed.    This individual (Nelson)

came to the club on the night of the shooting and told Robinson that the victim

“was sitting” on a lot of money and drugs and “[they were] going to get that

tonight.” Nelson instructed Robinson to call him to let him know when the

victim would be getting home. Robinson also admitted that he knew Nelson

planned to rob the victim because he had talked about doing it before in

March. Robinson claimed that he told Nelson he did not want anything to do

with the plan. Nelson, however, told Robinson that he would “take care of

him” by paying Robinson for calling him to tell him when the victim “would be

home.” N.T. Trial, 10/23/18, at 23, 25, 40-43. Robinson further stated that

on the night the victim was killed, he left the Copabanana with the victim in a

cab. After the cab dropped him off, Robinson received a call from Nelson and

told him that the victim was on his way home in a dark-colored Lincoln. The

next day, Robinson read on Facebook that the victim had been killed. Id. at

43-44.

      Nelson was also arrested on May 15, 2013. Philadelphia Police Officer

Hindley was instructed to look for Nelson in the area of the 5400 block of


                                     -7-
J-A27011-20


Angora Terrace. Officer Hindley noticed Nelson’s 1997 Ford Explorer parked

in the neighborhood, a vehicle that looked the same as one seen waiting

outside the store on the surveillance video.      Officer Hindley saw Nelson

approach the vehicle and placed Nelson under arrest. Inside the car, police

officers found Nelson’s license and registration, as well as binoculars, black

gloves and a box of ammunition. On Nelson’s phone was information relating

to Murray’s arrest and a news report of the victim’s homicide. N.T. Trial

10/22/18, at 6, 9-12, 26, 33-35; N.T. Trial, 10/23/18, at 112-19. On the

morning of May 16, 2013, Nelson gave an inculpatory statement to Detective

John Harkins. Nelson claimed that another guy had planned the robbery, and

that his role was limited to introducing some of the participants to each other

and acting as a lookout. Nelson called someone to tell him the victim was on

his way home and he stated that he was also supposed to notify the other guy

when the robbery was complete. N.T. Trial, 10/22/18, at 57, 64-65.

      On May 16, 2013, as detectives learned more about the shooting, they

prepared a photographic array that included a photo of co-defendant Pone and

showed the array to Weisbrod. Weisbrod identified Pone as one of the two

men he saw at the Häagen-Dazs store, and Detective Bamberski obtained an

arrest warrant and warrant to search Pone’s residence at 5622 Angora

Terrace. The search warrant was executed on May 17, 2013. Inside Pone’s

house, police recovered a red Nike hat that resembled the hat worn by one of




                                     -8-
J-A27011-20


the men on the video, and proof of residence for Pone. N.T. 10/15/18, at

137-41.

      Pone was arrested several days later, on June 4, 2013. He, too, gave

an inculpatory statement admitting to his involvement in the killing of the

victim. According to Pone, he was approached a few days before the shooting

by Nelson who asked him if he wanted to make some quick cash. When he

said that he did, Nelson told Pone that “he had somebody that . . . was a

pretty easy score . . . just rough up the guy up and take his money.” A couple

nights later, Nelson, who was driving his green Ford Explorer, picked up Pone

and told him the plan was to go to the victim’s house and steal his money and

drugs.    Pone, Nelson, and Murray waited on South Street until the victim

arrived. After the victim entered the Häagen-Dazs store, Pone and Murray

followed him, fought with the victim, and dragged him to the back of the store.

Murray pulled out a gun and they both roughed the victim up a “little bit.”

Pone then saw Weisbrod return to Häagen-Dazs, so he intercepted Weisbrod

at the front door and prevented him from entering the store. Pone told the

man to “get the fuck out of here” and followed him outside. Pone then went

home with Nelson. N.T. 10/24/18, 138-55.

      Appellant and co-defendants Murray, Pone, and Robinson jointly

proceeded to a jury trial. On October 26, 2018, Appellant was convicted of

first-degree murder, robbery, burglary, and conspiracy to commit murder of

the first degree. On December 13, 1018, Appellant pro se filed a notice of


                                     -9-
J-A27011-20


appeal. On December 18, 2018, Appellant was sentenced, inter alia, to life

without the possibility of parole. On December 27, 2018, Appellant filed a

post-sentence motion challenging the sufficiency and weight of the evidence.

The motion was denied by operation of law on April 26, 2019. No subsequent

appeal was filed.

       On July 3, 2019, this Court issued a rule to show cause why the appeal

should not be quashed as having been taken from an order that was not

entered in the appropriate docket of the lower court. Counsel for Appellant

failed to respond. On October 3, 2019, this Court entered an order informing

the parties that the issue raised in the rule to show cause was referred to the

panel assigned to decide the merits of the appeal.

       On January 14, 2020, new counsel was appointed to represent

Appellant. On May 15, 2020, we issued a rule to show cause why this appeal

should not be quashed as Appellant failed to file a timely notice of appeal from

the judgment of sentence imposed on December 18, 2018.              Counsel for

Appellant failed to file a timely response.        On June 8, 2020, counsel for

Appellant filed an application for an extension of time to file his brief.6 On



____________________________________________


6
   In the application, counsel for Appellant appears to address his failure to
respond within 10 days of the May 15, 2020 order. Counsel seems to argue
that the delay was due to his inability to obtain the record from previous
counsel. Even if true, Appellant failed to explain what prevented him from
filing his application for an extension of time within 10 days of the May 15,
2020 order.


                                          - 10 -
J-A27011-20


June 10, 2020, we entered an order informing the parties that the issues of

timeliness of the instant appeal had been referred to the panel assigned to

decide the appeal. On June 15, 2020, we granted Appellant’s application for

an extension of time to file his brief.

       This appeal followed. The trial court did not order Appellant to file a

Rule 1925(b) statement, Appellant did not file a statement pursuant to Rule

1925(b), and the trial court did not file an opinion pursuant to Rule 1925(a).7

       Preliminarily, we must determine whether we can entertain this appeal.

See Commonwealth v. Burks, 102 A.3d 497, 500 (Pa. Super. 2014) (“This

Court can raise the [timeliness of appeal] sua sponte, as the issue is one of

jurisdiction to entertain the appeal.”). As noted above, Appellant filed a pro

se notice of appeal after being convicted but before the imposition of sentence.

It is well established that a direct appeal in a criminal case can only lie from

the judgment of sentence.           See, e.g., Commonwealth v. Kuykendall,

2 A.3d 559, 560 n.1 (Pa. Super. 2010). Thus, appealing from the verdict is

premature. However, Pa.R.A.P. 905(a)(5) provides that: “A notice of appeal

after the announcement of a determination but before the entry of an

appealable order shall be treated as filed after such entry and on the day

thereof.” Pa.R.A.P. 905(a)(5). Applying Rule 905 to the instant matter, we

conclude that this appeal is properly before us.

____________________________________________


7
  The record shows that the presiding judge, the Honorable Steven Geroff,
retired after the trial.

                                          - 11 -
J-A27011-20


       In an inartfully drafted brief,8 Appellant argues that there was

insufficient evidence supporting his convictions for robbery and first-degree

murder. We disagree.

       Regarding sufficiency of the evidence challenges, our standard of review

is de novo, however, our scope of review is limited to considering the evidence

of record, and all reasonable inferences arising therefrom, viewed in the light

most favorable to the Commonwealth as the verdict winner.                    See

Commonwealth v. Rushing, 99 A.3d 416, 420-21 (Pa. 2014).9

       In connection with the robbery conviction, Appellant argues in a single

sentence that he could not be convicted of robbery because “the evidence

does not show that Appellant attempted to commit a theft.” Appellant’s Brief

at 10. We interpret this statement as a challenge to the jury’s finding that

____________________________________________


8
  In violation of Pa.R.A.P. 2111, 2117, and 2119, Appellant failed to: (i) include
a statement of the facts, (ii) provide any authority for any of his claims, and
(iii) elaborate on his claims. We also note that the statement of questions
involved “must state concisely the issues to be resolved, expressed in the
terms and circumstances of the case[.] . . . No question will be considered
unless it is stated in the statement of questions involved or is fairly suggested
thereby.” Pa.R.A.P. 2116(a). Here, Appellant’s statement of questions
involved reads as follows: “Did the trial court err in their [sic] judgment of
sentence of Appellant?” Appellant’s Brief at 7. Under well-established law, a
finding of waiver is inescapable. See Pa.R.A.P. 2116(a); Commonwealth v.
Bryant, 57 A.3d 191, 196 n.7 (Pa. Super. 2012) (defendant waived
challenges to weight and sufficiency of evidence supporting indecent assault
conviction for failure to include such challenges in his statement of questions).
Despite being clearly inadequate, however, we decline to find waiver on this
basis.
9
  Appellant does not challenge any facts. Appellant merely challenges the
legal conclusions drawn from those facts.


                                          - 12 -
J-A27011-20


Appellant was vicariously liable for others’ conduct, which we address infra.

Elsewhere, however, Appellant seems to suggest that the claim can be

interpreted as a challenge to whether a robbery was committed, not whether

Appellant could be found liable for others’ conduct.        To the extent that

Appellant argues no robbery was committed because there is no evidence of

an attempted theft, Appellant fails to point to anything in the record that would

support the claim, a violation of Pa.R.A.P. 2119(c). The claim is therefore,

waived.

      In any event, the record shows otherwise.        It shows that Appellant

recruited Pone as a part of a plan to get “quick cash” from an “easy score.”

Reviewing the claim in the light most favorable to the Commonwealth as the

verdict winner, we conclude that there is sufficient evidence that a robbery

took place.

      Appellant also seems to argue that a robbery was not committed

because there is no indication that anything was taken from the victim. A

conviction, however, for robbery will stand regardless of whether the accused

succeeds in obtaining any money or other property from the victim.          See,

e.g., Commonwealth v. Brandon, 79 A.3d 1192, 1195 (Pa. Super. 2013).

      In connection with the first-degree murder conviction, Appellant’s entire

argument consists of the following sentence: “Appellant argues that since

there was no attempt to commit a theft, and Appellant had left the scene of

the crime before decedent was shot, he cannot be held responsible for [first-


                                     - 13 -
J-A27011-20


degree murder] as either the principal or an accomplice.” Appellant’s Brief at

10.

        Failure to provide this Court with appropriate argument and citation to

applicable    legal    authority    usually    results   in   waiver.   See,   e.g.,

Commonwealth v. Spotz, 18 A.3d 244, 281 n.21 (Pa. 2011) (“without a

developed, reasoned, supported, or even intelligible argument[, t]he matter

is waived for lack of development”); Commonwealth v. Hunzer, 868 A.2d
598, 509 (Pa. Super. 2005) (“[a]ppellant has failed to cite any legal authority

whatsoever in support of this argument, and has thereby waived the claim. .

. . Pa.R.A.P. 2119(b))”; Commonwealth v. Heilman, 867 A.2d 542, 546 (Pa.

Super. 2005) (recognizing that failure to provide “such discussion and citation

of authorities as are deemed pertinent” may result in waiver).

        To the extent that the argument is reviewable, Appellant fails to explain

why he could not be found criminally liable for murder and robbery under a

vicariously liability theory. Much can be said about the substantial differences

between conspiracy and complicity,10 how differently the two concepts may

affect the instant matter, and how criminal liability may extend to include

responsibility for others’ conduct as a result of a finding of conspiracy or

complicity. Yet, Appellant failed to do so. In fact, Appellant merely argues

that he could not be found guilty of first-degree murder or robbery because

____________________________________________


10
     See, e.g., Commonwealth v. Roebuck, 32 A.3d 613 (Pa. 2011).


                                          - 14 -
J-A27011-20


he was not present at the time of the commission of said crimes. It is well-

established law that absence (or presence) at the crime scene alone is not

dispositive of a defendant’s criminal liability; similarly, it is well-established

that one can be found criminally liable for others’ conduct under a vicariously

liability theory.

         In Commonwealth v. Fisher, 80 A.3d 1186 (Pa. 2013), our Supreme

Court noted:

         Where the existence of a conspiracy is established, the law imposes
         upon a conspirator full responsibility for the natural and probable
         consequences of acts committed by his fellow conspirator or
         conspirators if such acts are done in pursuance of the common design
         or purpose of the conspiracy. Such responsibility attaches even though
         such conspirator was not physically present when the acts were
         committed by his fellow conspirator or conspirators and extends even
         to a homicide which is a contingency of the natural and probable
         execution of the conspiracy, even though such homicide is not
         specifically contemplated by the parties [.]
Id. at 1192 (quoting Commonwealth v. Eiland, 301 A.2d 651, 653 (Pa.

1973) (internal citation and quotation marks omitted)).

         In Commonwealth v. Gross, 101 A.3d 28 (Pa. 2014), our Supreme

Court noted: “Absence or presence at the scene and the participant’s role in

the complicity are not dispositive of whether accomplice liability exists.” Id.

at 35.

         Finally, in Commonwealth v. Murphy, 884 A.2d 1228 (Pa. 2004), our

Supreme Court noted:

         It is well-established, however, that a defendant, who was not a
         principal actor in committing the crime, may nevertheless be liable
         for the crime if he was an accomplice of a principal actor. See 18

                                       - 15 -
J-A27011-20


      Pa.C.S. § 306; see also Commonwealth v. Bradley, 481 Pa.
223, 392 A.2d 688, 690 (1978) (the actor and his accomplice
      share equal responsibility for commission of a criminal act).
Id. at 1234.

      In light of the foregoing, we conclude Appellant’s claim that his absence

from the crime scene shields him from criminal liability is meritless.

      We also conclude that the evidence was sufficient to support Appellant’s

conviction on the grounds of conspiracy and accomplice liability.

      A person commits criminal conspiracy if (1) he intends “to commit or

aid in the commission” of a crime; (2) he enters “into an agreement with

another [a ‘co-conspirator’] to engage in the crime;” and (3) he “or one or

more of the other co-conspirators” commits an overt act in furtherance of their

agreement. Commonwealth v. Le, 208 A.3d 960, 969 (Pa. 2019). Because

direct evidence of criminal intent and conspiratorial agreement is rarely

available, these elements are generally proven through circumstantial

evidence, such as “the relations, conduct[,] or circumstances of the parties,

or overt acts on the part of co-conspirators.” Id. Among the circumstances

that are relevant, but not sufficient by themselves, to prove a corrupt

confederation are: (1) an association between alleged conspirators; (2)

knowledge of the commission of the crime; (3) presence at the scene of the

crime; and (4) in some situations, participation in the object of the conspiracy.

Commonwealth v. Jordan, 212 A.3d 91, 97 (Pa. Super. 2019). “While such

circumstances are insufficient standing alone, they may furnish a web of


                                     - 16 -
J-A27011-20


evidence linking an accused to an alleged conspiracy beyond a reasonable

doubt when viewed in conjunction with each other and in the context in which

they occurred.” Commonwealth v. Carter, 416 A.2d 523, 524 (Pa. Super.

1979) (internal quotations omitted).

      Accomplice liability does not create a new or separate crime, but merely

“provides a basis of liability for a crime committed by another person.” Gross,
101 A.3d at 35. This Court has described the concept of accomplice liability

as follows:

      Two prongs must be satisfied for a person to be labeled an
      accomplice. First there must be evidence that the person intended
      to aid or promote the underlying offense. Second there must be
      evidence that the person actively participated in the crime by
      soliciting, aiding, or agreeing to aid the principal. Further, a
      person cannot be an accomplice simply based on evidence that he
      knew about the crime or was present at the crime scene. There
      must be some additional evidence that the person intended to aid
      in the commission of the underlying crime, and then aided or
      attempted to aid.      For purposes of accomplice liability, no
      agreement is required, only aid. With regard to the amount of
      aid, it need not be substantial so long as it is offered to the
      principal to assist him in committing or attempt to commit the
      crime. The least degree of assistance in committing the offense
      is adequate to sustain the finding of responsibility as an
      accomplice.

Commonwealth v. Adams, 39 A.3d 310, 324 (Pa. Super. 2012) (quotation

marks and citations omitted), aff’d 104 A.3d 511 (Pa. 2014); see also 18

Pa.C.S.A. § 306. Moreover, accomplice liability “may be established wholly

by circumstantial evidence.” Commonwealth v. Mitchell, 135 A.3d 1097,

1102 (Pa. Super. 2016) (citation omitted), appeal denied, 145 A.3d 725 (Pa.

2016).

                                    - 17 -
J-A27011-20


      Viewing the evidence detailed above in a light most favorable to the

Commonwealth, the record shows that Nelson, who personally recruited all

members of the criminal enterprise, was the mastermind behind the robbery

and the murder of the victim. Specifically, the record shows that: (i) Murray

robbed and killed the victim on Nelson’s instructions; (ii) Robinson agreed to

provide Nelson with information about the victim’s whereabouts; (iii) Pone

agreed to assist Nelson in the robbery of the victim, (iv) on the night of the

crimes, Robinson informed Nelson about the victim’s whereabouts; (v) Nelson,

Murray, and Pone went to the area of the ice cream store and waited until the

victim arrived; (vi) after the victim entered the Häagen-Dazs ice cream store,

Murray and Pone followed the victim inside, where the victim was beaten and

eventually killed.

      In light of the foregoing evidence, viewed in the light most favorable to

the Commonwealth, we conclude that the Commonwealth proved Nelson’s

criminal liability for the robbery and murder of the victim under theories of

conspiracy and accomplice liability.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/19/21

                                       - 18 -